SULLIVAN, Judge
(dissenting):
I think that the challenged evidence was admissible under RCM 1001(c)(2)(C), Manual for Courts-Martial, United States, 1984. See also RCM 1001(b)(2). In any event appellant opened the door to opinions concerning his prior service by his own opining as to its good quality. See generally RCM 1001(d). The details of his prior misconduct were offered as the basis for his squadron commander’s view to the contrary. Mil.R.Evid. 705, Manual, supra. See Mil.R.Evid. 405(b). This is not the situation of court-ordered evidence treated in United States v. Wingart, 27 MJ 128 (CMA 1988). Accordingly, I would affirm the decision below as to sentence.